DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After-Final Amendment filed 07/12/2022 is acknowledged.

Claim Status
Claims 1, 13, 16, and 17 are currently amended.
Claims 2-3, 7-12, and 14-15 have been presented in original form.
Claims 4 and 18 have been cancelled.
Claims 5-6 have been previously presented.
Claims 1-3 and 5-17 are currently pending in the application.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mosteller (US 10,783,337).
Regarding claim 1, Mosteller discloses a sensor device (201), comprising:
a first chip (211) configured as a fingerprint sensor (col. 12, lines 62-67); 
an antenna (220) coupled with the fingerprint sensor for inductive coupling of the fingerprint sensor with a booster antenna (342a, 342b) (col. 14, lines 32-46); and 
a second chip (213); wherein the second chip is configured for contactless communication with an apparatus outside the sensor device, wherein the antenna (220) is connected in an electrically conducting manner to the second chip (213) (col. 13, lines 49-61). (Also, see col. 11, line 58 to col. 12, line 5)

Regarding claim 2, Mosteller discloses the sensor device as claimed in claim 1, wherein the fingerprint sensor comprises a sensor surface with a multiplicity of sensor pads (col. 12, lines 48-54, 62-67).

Regarding claim 3, Mosteller discloses the sensor device as claimed in claim 1, wherein the fingerprint sensor comprises a sensor chip (211) configured to process captured sensor signals (col. 12, lines 48-54, 62-67; col. 13, line 62 to col. 14, line 2).

Regarding claim 5, Mosteller discloses the sensor device as claimed in claim 1, wherein the second chip is configured as a secure element (col. 10, line 65 to col. 11, line 15; col. 14, lines 61-65).

Regarding claim 6, Mosteller discloses the sensor device as claimed in claim 1, wherein the sensor device (201) is configured as a coil-on-module device (fig. 3B).

Regarding claim 8, Mosteller discloses the sensor device as claimed in claim 1, further comprising: a contact-based interface for contact-based communication (col. 12, lines 35-59).

Regarding claim 9, Mosteller discloses the sensor device as claimed in claim 1, wherein the sensor device is formed as a single integrated module (figs. 3A-4).

Regarding claim 10, Mosteller discloses the sensor device as claimed in claim 1, wherein the antenna (220) is disposed below the sensor surface (203a, 203b) of the fingerprint sensor and below the contact-based interface (207) (fig. 4).

Regarding claim 13, Mosteller discloses a chip card (301), comprising:
a chip card body (310);
a first chip (211) configured as a sensor device embedded into the chip card body (col. 12, lines 62-67), the sensor device comprising: 
	a fingerprint sensor (col. 12, lines 62-67); and 
an antenna (220) coupled with the fingerprint sensor for inductive coupling of the fingerprint sensor with a booster antenna (342a, 342b) (col. 14, lines 32-46); 
	the booster antenna (342a, 342b) embedded into the chip card body (310) and comprising a coupling area for inductive coupling with the antenna (220) of the sensor device (col. 14, lines 32-46); and  
a second chip (213), wherein the second chip is configured for contactless communication with an apparatus outside the sensor device, wherein the antenna is connected in an electrically conducting manner to the second chip (col. 13, lines 49-61). (Also, see col. 11, line 58 to col. 12, line 5)

Regarding claim 14, Mosteller discloses the chip card as claimed in claim 13, wherein the coupling area is disposed around the sensor device (211) (see fig. 4).

Regarding claim 15, Mosteller discloses the chip card as claimed in claim 13, wherein the coupling area is disposed below the antenna of the sensor device (211) (see fig. 4).

Regarding claim 16, Mosteller discloses the chip card as claimed in claim 13, further comprising: 
a contact-based interface for contact-based communication (col. 12, lines 35-59); and 
a further chip disposed in the chip card body and coupled in an electrically conductive manner with the contact-based interface (col. 16, line 61 to col. 17, line 9).

Regarding claim 17, Mosteller discloses a method of forming a sensor device, comprising: 
coupling a first chip (211) configured as a fingerprint sensor with an antenna (220) for inductive coupling of the fingerprint sensor with a booster antenna (342a, 342b) (col. 12, lines 62-67; col. 14, lines 32-46); 
embedding the antenna into a sensor device body prior to the coupling, the sensor device further comprising a second chip (213), wherein the second chip is configured for contactless communication with an apparatus outside the sensor device, wherein the antenna is connected in an electrically conducting manner to the second chip (213) (col. 13, lines 49-61). (Also, see col. 11, line 58 to col. 12, line 5)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosteller (US 10,783,337). The teachings of Mosteller have been discussed above.
	Mosteller discloses the claimed invention except for wherein the antenna has a surface area that is smaller than or essentially identical to the surface area of a sensor surface of the fingerprint sensor.  It would have been an obvious matter of design choice to form the antenna having a surface area that is smaller than or essentially identical to the surface area of a sensor surface of the fingerprint sensor, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

14.	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosteller (US 10,783,337) in view of Finn (US 2019/0171923). The teachings of Mosteller have been discussed above.
Mosteller fails to teach the sensor device as claimed in claim 1 further comprising a shielding disposed between the fingerprint sensor and the antenna, wherein the shielding comprises a ferrite and/or is connected to ground potential.
Finn discloses a smartcard comprising a shielding, wherein the shielding comprises ferrite (paras. 0267-0272). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mosteller and Finn in order to offset the effects of attenuation around the area of the antenna.
Remarks
15.	Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 rejection presented in the previous office action. 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887